Case 3:19-cv-14690-FLW-DEA Document 1-5 Filed 07/03/19 Page 1 of 2 PagelD: 28

Exhibit E
Case 3:19-cv-14690-FLW-DEA Document 1-5 Filed 07/03/19 Page 2 of 2 PagelD: 29

i tem
cae gene tee gat ptesesae saerdelbegatta cry eiteiddetire cae cB Maha sde da tbtiatiath cee tel ae

it oboe

aby WAI TION

 

fora Aney dns ‘ouog)}

TH 7

‘Slog teed sepuapes oul Joy sence pooups yOLESIP
4200] 404 para; aq oy pounbed si sae'Sop"pO! JO wns ayt leg PaU|S Eqeisy st}

“eBpng Sty jo pled Jou ere YOU siauysn ipe 10} pssn aq Pre uy SUL

™oe ~~ “ , ~~ pest9ap tor
poe ree :

iL

pee ee ee eta Ge eee a4 As sane

AMV IaHoRS feavoe

TN \* yo wolRoNpy Jo puecg
a

“Teak se) sepee aig JO; sasockind PAIR joTYyos jeIOf
JO} Parag] aq OL pauin bas st ee‘oar’ 7O}40 Wins Ap ely poe read [COUT NE-GLOC Fuh LO}
N¥TI0 Jo Quned dE COGMEDITT 19 BLISIP |oayas ai) ur ssa d pooyes iof paanber puNGUTe

ero} Sy Uso) Bupyes Sanndy any aie sainby sacqe'euy eu pelnres Aqarey 311

—~— ivi

 

 
   

neneogmisy

"-WEOL CHUS

SREC

: “apesiaaél ead ond jo LOReNES EE

“Geass soe FES pae'agt' bok STWLGE

709 0 pewkedany- eoIdag gee

oO ‘a re:

o qd tf afrayjarg- quae 45U
ne a da et re tition ks bum A cae

ge" Fee See Tg ise'eze"L sous ed

 

 

 

 

a poz vez'ts | vacieav sat
neem yc senypene o myo
me (cos oot g
a sss egeezar
ee _ a ee 1
: Se seo 9204 |
b - t

metres LOPE US suse. - perigpmioued

 

 

 

co a

- fale ta pesetag Pot Reem

“oe te ea ® - _

 

page” |

Celera de alee : —
dae) Bae - afog urpesmy

. ey 8 OL ae}
ssuessimoginedionmyyo, 7 : i

'
ee de

 

 

 

 

 

ate E . x + t : : =

anes - ae octet grt cea tne Seed meen ‘ 4 soca tne r - ate ea 8 neat rennet me ia rma

-- bepsanp maids 4 apparent : MBPRRE Ho BE POSER STR . 24 op 6}-B807 18 a . :

+_Tee DEES saa =e doe “on Basan |< i x eae 7 1g Be trmny aan -_ 2 bratypanuigenr =~ eres ae soy ome apoio mre i
ne ee + a seats tends = ae wre ae eee =. pamela

 

 

 

ET 6182/40/90

€
s

dT

LBGESSECEL

FeTdst0 LNs

Te/Ta Fevd
